Opinion issued August 31, 2018




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-18-00667-CR
                         ———————————
                       RONNIE PRICE, Appellant
                                   V.
                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 232nd District Court
                         Harris County, Texas
                     Trial Court Case No. 1528933


                       MEMORANDUM OPINION
        Appellant attempts to appeal from an order deferring adjudication of guilt

signed on February 21, 2017.1 Appellant filed his notice of appeal on July 11, 2018.

This notice of appeal is untimely.2

        In criminal cases, the appellant must file a notice of appeal “within 30 days

after the day sentence is imposed.” TEX. R. APP. P. 26.2(a)(1). Because the order

appealed was signed on February 21, 2017, the deadline for filing the notice of

appeal was March 23, 2017. Appellant filed his notice of appeal on July 11, 2018,

more than a year too late. Thus, his notice of appeal was not timely filed. Without a

timely-filed notice of appeal, we lack jurisdiction. See TEX. R. APP. P. 25.1.

        Accordingly, we dismiss this appeal for lack of jurisdiction. We dismiss any

pending motions as moot.

                                       PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.
Do not publish. TEX. R. APP. P. 47.2(b).




1
    `   Although the State moved to adjudicate guilt in July 2017, the record, including the
        docket sheet with filings through July 18, 2018, shows no order granting this
        motion.
2
        Additionally, the order of deferred adjudication was the result of a plea bargain
        between appellant and the State. The trial court’s certification of defendant’s right
        to appeal indicates that appellant has no right to appeal because this is a plea-bargain
        case.
                                               2